         Case 1:19-mj-01077-KBM Document 16 Filed 05/03/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                             )
                                                      )
               Plaintiff,                             )
                                                      )
       vs.                                            )       No. 19-mj-01077-KBM
                                                      )
DANIEL ARCHULETA,                                     )
                                                      )
               Defendant.                             )


                  UNITED STATES’ MOTION FOR PROMPT HEARING
                    ON ARCHULETA’S CONDITIONS OF RELEASE


       The United States respectfully requests a prompt hearing be set for May 6, 2019,

regarding Defendant Daniel Archuleta’s conditions of release. Today, the Court reset the May 6,

2019 hearing to reconsider Archuleta’s conditions of release and order the hearing to be held on

May 20, 2019. Doc. 14 (modifying Doc. 12). That order, although not accompanied by a textual

explanation, was likely based on Archuleta’s opposed motion to continue the hearing. Doc. 13.

Based upon information received today and the facts proffered in the United States’ motion for

reconsideration of release, the United States believes Archuleta poses an immediate danger to a

particular confidential informant used in this case, as well as the community at large. See Doc. 9.

Since the Court’s release order last week, the United States uncovered specific and detailed

evidence corroborating the United States’ contention that Archuleta poses a danger to the

community. The United States outlined that evidence in a 14-page motion to reconsider prior to

Archuleta’s release that demonstrated Archuleta is a prolific drug trafficker, is a firearms


                                                 1
          Case 1:19-mj-01077-KBM Document 16 Filed 05/03/19 Page 2 of 3




trafficker, will trade drugs for guns (or at least hold guns as collateral for drugs), is involved in

recent acts of domestic violence (pointing a loaded gun at his girlfriend’s head), and poses a risk

to a confidential informant. See id. Just today, the United States received additional alarming

information from local law enforcement that Archuleta and his girlfriend are serious about

retaliating against a confidential informant in this case.



       Based on the potential threat to a confidential informant and the many facts that

demonstrate Archuleta’s danger to the community, the United States strongly requests this Court

hold a hearing at the earliest date to reconsider Archuleta’s conditions of release. Archuleta does

not need seventeen days to prepare for the hearing. Under the governing statute, Congress

mandates that the detention hearing “be held immediately upon the person’s first appearance.” 18

U.S.C. § 3142(f)(2)(B). Accordingly, defendants are not typically afforded weeks to respond to

motions to detain. Of course, the Court can grant continuances of such hearings, but not without

good cause for more than five days upon a defendant’s request. Id. Here, Archuleta has not

demonstrated any specific prejudice to Archuleta in hearing the matter on May 6, 2019. He

simply concludes that he “needs considerably more notice in order to research and prepare an

effective response.” Doc. 13. at 2. At the hearing, Archuleta will have ample opportunity to

respond to the United States’ concerns. And most importantly, the United States has illustrated




                                                   2
         Case 1:19-mj-01077-KBM Document 16 Filed 05/03/19 Page 3 of 3




real grounds to cause the Court concern about Archuleta’s continued release into the community,

and which justify setting this hearing for the first possible date, May 6, 2019.



                                                      Respectfully submitted,


                                                      JOHN C. ANDERSON
                                                      United States Attorney

                                                      /s/
                                                      KRISTOPHER N. HOUGHTON
                                                      Assistant U.S. Attorneys
                                                      P.O. Box 607
                                                      Albuquerque, New Mexico 87103
                                                      (505) 346-7274




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 3rd day of May, 2019, I filed the foregoing pleading
electronically through the CM/ECF system, which is designed to cause counsel of record for the
defendant to be served by electronic means.


                                                        /s/
                                                      KRISTOPHER N. HOUGHTON
                                                      Assistant U.S. Attorney




                                                 3
